Title: William Cranch to Abigail Adams, 12 March 1798
From: Cranch, William
To: Adams, Abigail


        
          
            Dear Madam
            Washington March 12th. 1798
          
          After a most fatigueing journey I arrived on friday Evening. I travel’d all the first night, & arrived in Baltimore the next night at 9 oClock, & sat off again at 3 the next morning. The roads as far as Wilmington were extremely bad, the rest were much better, and in this City they are quite settled. I found Mrs. Cranch well, altho’ fatigued & worried with watching and attending my little William, who had been dangerously ill with a fever which the Doctr. thought was pleuretic, but had that day begun to mend. He is now, I hope, recovering. Richard, too, had been ill a few days with a bad cold.— William had not taken the least notice of anything for several days before my return, but on my going up to him he held up his little emaciated arms for me to take him, & held his face to be kiss’d. He has been trying to run about, to day, but he is took weak to get across the Chamber without falling.
          Yesterday (Sunday) the weather was uncomfortably warm, so that we wanted the windows open— But at night we had a thunder shower, and to day it is freezing.—
          I was much shock’d on my return at being inform’d of the sudden death of Colo. W. Deakins of Geo. Town. He was almost the only man of real respectability and influence on whose active friendship I could place dependence. He knew all the Circumstances of my situation, and I had always applied to him for advice and assistance in every important occurrence of my life, since my residence here. I had look’d up to him, almost as to a parent, & had received from him almost parental kindness. Amidst a sordid world, he is almost the only man I have met with here whose actions seem’d to flow from the impulses of his heart—and yet he was so far engaged in Business, that he supported almost the whole commerce and Credit of Georgetown and it’s vicinity. He left no children, but he has left a thousand mourners. There was no man in this neighbourhood so universally love’d and respected.— I think I mentioned him to you at Philadelphia.—
          I have seen Mr Dalton’s family since my return. I ask’d Mr. D. if

he would accept the office of Commissioner of this City, if a vacancy should happen. He said he was now out of business & would accept if he should be appointed, but there was no probability of a vacancy. He also said that it would not be in his power to accept any office out of this State at present, as there were some demands on the House of Lear & Co, on which he might perhaps be arrested should he remove from hence.
          I have been inform’d that Mrs. Peter (whose name was Custis a Grand-daughter of Mrs. Washington) said that the President had done a very unpopular thing in refuseing to go to the Ball at Ricketts’s on the 23d. ulto.—and that she spoke it with a little warmth. It was also said by the person who gave me this information that, that family (the Custis’s) were very jealous of any praise bestowed upon the present President, as tending in some measure to detract from the merits of his Predecessor. You may remember that I mentioned a Coolness between Mrs. D & Mrs. Peter & Mrs. Law. This must be taken into Consideration when the force of those Expressions is weighed.—
          I have seen the Knoxville Gazette of feby. 2d. containing a great deal of inflamatory stuff, & replete with the seeds of sedition and rebellion. I laid it by with an intent to forward it to you, but it is lost. There were 4 or 5 Columns, pretending to a great deal of Philosophy & moderation, but tending to flatter & inflame the people of Tenesee; and also a letter from Judge somebody (I forget the name) to their members of Congress, & letters from the members to their Constituents.
          In the Virginia Gazette, are also No. 1 & 2 of an Answer to Scipio. I have seen only No. 1.— If you wish to see it & can not procure it in Philada. I will endeavour to send them.
          Mrs. Cranch presents her most affectionate Respects to you & Love to Louisa.— Believe me with greatest Respect for the President & yourself, most sincerely & affectionately / your obedient servant & obliged Nephew
          
            W. Cranch.
          
        
        
          My Compts. to Mr. Malcom.—
        
      